Sprouse, Justice,

dissenting:

I respectfully dissent from that part of the majority opinion holding the formula for apportioning paving costs between the parties is determined solely by the size of appellant’s lot. The appellant has the right to use the entire parking lot for customer parking — it should pay its share for this privilege. If there is not sufficient evidence in the record demonstrating the intention of the parties as to how much of the paved area each would use for parking, that part of the case should be remanded to develop these facts.